Name: Commission Regulation (EEC) No 3100/90 of 26 October 1990 fixing the export refunds on rice and broken rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 27. 10. 90 Official Journal of the European Communities No L 296/17 COMMISSION REGULATION (EEC) No 3100/90 of 26 October 1990 fixing the export refunds on rice and broken rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, the export refund on rice and broken rice is being calcu ­ lated ; Whereas the world market situation or the specific requi ­ rements of certain markets may make it necessary to vary the refund for certain products according to destination ;Having regard to the Act of Accession of Spain and Portugal, Whereas a separate refund should be fixed for packaged long grain rice to accommodate current demand for the product on certain markets ; Whereas the refund must be fixed at least once a month ; whereas it may be altered in the intervening period ; Whereas, if the refund system is to operate normally, refunds should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate, multiplied by the corrective factor provided for in the last paragraph of Article 3 ( 1 ) of Council Regula ­ tion (EEC) No 1676/85 (*), as last amended by Regula ­ tion (EEC) No 2205/90 ( «);  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1806/89 (2), and in particular the first sentence of the fourth subparagraph of Article 17 (2) thereof, Having regard to the opinion of the Monetary Committee, Whereas Article 17 of Regulation (EEC) No 1418/76 provides that the difference between quotations or prices on the world market for the products listed in Article 1 of that Regulation and prices for those products within the Community may be covered by an export refund ; Whereas Article 2 of Council Regulation (EEC) No 1431 /76 of 21 June 1976 laying down general rules for granting export refunds on rice and criteria for fixing the amount of such refunds (3), provides that when refunds are being fixed account must be taken of the existing situa ­ tion and the future trend with regard to prices and availa ­ bilities of rice and broken rice on the Community market on the one hand and prices for rice and broken rice on the world market on the other ; whereas the same Article provides that it is also important to ensure equilibrium and the natural development of prices and trade on the rice market and, furthermore, to take into account the economic aspect of the proposed exports and the need to avoid disturbances of the Community market ; Whereas Commission Regulation (EEC) No 1361 /76 (4) lays down the maximum percentage of broken rice allowed in rice for which an export refund is fixed and specifies the percentage by which that refund is to be reduced where the proportion of broken rice in the rice exported exceeds that maximum ; Whereas Article 3 of Regulation (EEC) No 1431 /76 defines the specific criteria to be taken into account when Whereas it follows from applying these rules and critena to the present situation on the market in rice and in particular to quotations or prices for rice and broken rice within the Community and on the world market, that the refund should be fixed as set out in the Annex hereto ; Whereas, pursuant to Article 275 of the Act of Accession, refunds may be granted in the case of exports to Portugal ; whereas, in the light of the situation and the level of prices no refund should be fixed in the case of exports to Portugal ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, (') OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 177, 24. 6 . 1989, p. 1 . 0 OJ No L 166, 25. 6 . 1976, p. 36 . 0 OJ No L 154, 15. 6. 1976, p. 11 . 0 OJ No L 164, 24. 6. 1985, p. 1 . (*) OJ No L 201 , 31 . 7. 1990, p. 9 . No L 296/ 18 Official Journal of the European Communities 27. 10. 90 HAS ADOPTED THIS REGULATION : Article 1 The export refunds on the products listed in Article 1 of Regulation (EEC) No 1418/76 with the exception of those listed in paragraph 1 (c) of that Article, exported in the natural state, shall be as set out in the Annex hereto. The refund on export to Portugal has not been fixed. Article 2 This Regulation shall enter into force on 1 November 1990. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 26 October 1990. For the Commission Ray MAC SHARRY Member of the Commission 27. 10 . 90 Official Journal of the European Communities No L 296/ 19 ANNEX to the Commission Regulation of 26 October 1990 fixing the export refunds on rice and broken rice (ECU/tonne) Product code Destination (') Amountof refunds 1006 20 11 000  1006 20 13 000 01 202,44 1006 20 15 000 01 202,44 1006 20 17 000   1006 20 92 000   1006 20 94 000 01 202,44 1006 20 96 000 01 202,44 1006 20 98 000   1006 30 21 000   1006 30 23 000 01 202,44 1006 30 25 000 01 202,44 1006 30 27 000   1006 30 42 000   1006 30 44 000 01 202,44 1006 30 46 000 01 202,44 1006 30 48 000   1006 30 61 000   1006 30 63 100 01 253,05 03 259,05 05 259,05 06 264,05 07 264,05 08 259,05 09 259,05 10 264,05 11 264,05 12 264,05 13 253,05 14 264,05 1006 30 63 900 01 253,05 13 253,05 1006 30 65 100 01 253,05 03 259,05 05 259,05 06 264,05 07 264,05 08 259,05 09 259,05 10 264,05 11 264,05 12 264,05 13 253,05 14 264,05 1006 30 65 900 01 253,05 13 253,05 1006 30 67 100   1006 30 67 900   1006 30 92 000   No L 296/20 Official Journal of the European Communities 27. 10. 90 (ECU/ tonne) Product code Destination (') Amountof refunds 1006 30 94 100 01 253,05 03 259,05 05 259,05 06 264,05 07 264,05 08 259,05 \ 09 259,05 10 264,05 11 264,05 12 264,05 13 253,05 14 264,05 1006 30 94 900 01 253,05 13 253,05 15  1006 30 96 100 01 253,05 03 259,05 05 259,05 06 264,05 07 264,05 \ 08 259,05 09 259,05 10 264,05 I 11 264,05 12 264,05 13 253,05 14 264,05 1006 30 96 900 01 253,05 13 253,05 15  1006 30 98 100  _ 1006 30 98 900   1006 40 00 000   (') The destinations are identified as follows : 01 Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalia, 02 Third countries other than Austria, Liechtenstein , Switzerland and the communes of Livigno and Campione d'ltalie, 03 Zone I, 04 Third countries other than Austria, Liechtenstein, Switzerland, the communes of Livigno and Campione d'ltalie and countries of zone I, 05 Zone II b), 06 Zone IV a), 07 Zone IV b), 08 Zone VI, 09 Canary Islands, Ceuta and Melilla, 10 Zone V a), 11 Zone VII c), 12 Canada, 13 Destinations mentioned in Article 34 of Commission Regulation (EEC) No 3665/87 (OJ No L 351 , 14. 12. 1987, p. 1 ), 14 Zone VIII, except Surinam, Guyana and Madagascar, 15 Zones I, II , III, IV, V, VI and VIII, except Surinam, Guyana and Madagascar. NB : The zones are those defined in the Annex to Commission Regulation (EEC) No 1124/77 (OJ No L 134, 28. 5. 1977, p. 35), as last amended by Regulation (EEC) No 3049/89 (JO No L 292, 11 . 10 . 1989, p. 10).